987 So.2d 953 (2008)
The MISSISSIPPI BAR
v.
Robert C. ARLEDGE.
No. 2007-BD-02027-SCT.
Supreme Court of Mississippi.
May 22, 2008.

ORDER
OLIVER E. DIAZ, JR., Presiding Justice.
¶ 1. This matter came before the Court en banc on the Motion for Indefinite Suspension Pending Appeal, Striking from Rolls, Suspending and Staying Proceedings filed by the Mississippi Bar. The Bar filed a Formal Complaint against attorney Robert C. Arledge based on his felony convictions in the United States District Court for the Southern District of Mississippi, United States v. Robert C. Arledge, 5:06-cr-00018-DCB-JCS (S.D.Miss.2007).
¶ 2. Thereafter, the Bar filed this motion for indefinite suspension, asking this Court to: strike the name of Robert C. Arledge from the rolls of the Mississippi Bar; immediately suspend Arledge from the practice of law in Mississippi pending final disposition of the disciplinary proceedings or until reversal of his conviction; and stay these disciplinary proceedings until the conclusion of Arledge's appeals, at which time he should be automatically disbarred if his appeals are unsuccessful. Arledge was personally served on November 25, 2007. He has not filed a response. After due consideration, this Court finds that the Bar's motion should be granted pursuant to Rule 6 of the Mississippi Rules of Discipline.
¶ 3. IT IS THEREFORE ORDERED that Robert C. Arledge's name shall be stricken from the Bar rolls; Robert C. Arledge is immediately suspended from the practice of law in the State of Mississippi pending final disposition of these disciplinary proceedings or until reversal of the aforementioned convictions; that further disciplinary proceedings on the formal complaint are stayed pending the conclusion of Arledge's appeals; that the Bar shall promptly notify this Court of the resolution of Arledge's appeals; and that the Clerk of this Court shall forward certified copies of this order to the Chancery Clerk and to the Circuit Clerk of Warren County and to the senior chancellor of *954 Warren County and to the senior circuit judge of Warren County, and the order shall be entered upon the minutes of those courts in accordance with Rule 8.6(iii) of the Rules of Discipline.
¶ 4. SO ORDERED.